              Case 2:20-cr-00182-RAJ Document 18 Filed 12/07/20 Page 1 of 2




1                                                                                Hon. Richard A. Jones
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT FOR THE
9                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
11
12 UNITED STATES OF AMERICA,                          NO. CR20-182 RAJ
13                                                    ORDER CONTINUING TRIAL
                                 Plaintiff,
                                                      DATE AND PRETRIAL MOTIONS
14
                          v.                          DEADLINE
15
16 TYRE WAYNE MEANS,
17
                                 Defendant.
18
19
            Having considered the record and the parties’ joint motion to continue the trial date
20
     and pretrial motions deadline, and General Order 15-20 for the Western District of
21
     Washington, the Court FINDS that for the reasons detailed in the parties’ joint motion, the
22
     ends of justice served by granting a continuance outweigh the best interests of the public and
23
     the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
24
            IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
25
     date and other dates (Dkt. #16) is GRANTED. The trial date is continued to April 19, 2021,
26
     at 9:00 a.m. All pretrial motions, including motions in limine, shall be filed no later than
27
     March 4, 2021.
28
      ORDER GRANTING JOINT MOTION TO CONTINUE
      TRIAL DATE AND PRETRIAL MOTIONS DEADLINE
      United States v. Means, CR20-182 RAJ – 1
             Case 2:20-cr-00182-RAJ Document 18 Filed 12/07/20 Page 2 of 2




1         IT IS FURTHER ORDERED that the time between the date of this order to the new
2 trial date of April 19, 2021, is excluded in computing the time within which trial must
3 commence because the ends of justice served by granting this continuance outweigh the best
4 interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure
5 to grant this continuance would likely make trial impossible and result in a miscarriage of
6 justice, and would deny counsel for the defendant and government counsel the reasonable
7 time necessary for effective preparation, taking into account the exercise of due diligence. Id.
8 § (B)(i), (iv).
9         DATED this 7th day of December, 2020.
10
11                                                  A
12                                                  The Honorable Richard A. Jones
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING JOINT MOTION TO CONTINUE
     TRIAL DATE AND PRETRIAL MOTIONS DEADLINE
     United States v. Means, CR20-182 RAJ – 2
